      Case 4:20-mc-00004-DPM Document 4 Filed 08/18/20 Page 1 of 2



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

IN RE MATTER OF CERTAIN
PENDING ADMINISTRATIVE                        Case No. 4:20-mc-4-DPM
FORFEITURE PROCEEDINGS

                                ORDER
     On 1 May 2020, the Court entered a blanket sixty-day extension of
certain forfeiture-related statutory deadlines based on the emergency
conditions caused by the COVID-19 pandemic. Doc. 2. The United
States now seeks to add sixty days to the previous extension for (1) the
noticing deadlines in administrative proceedings conducted by the
ATF, DEA, FBI, and USSS; and (2) the claim-response deadlines in
administrative proceedings conduced by any agency in this District.
The United States also seeks a new sixty-day extension, this one for the
noticing and claim-response deadlines for seizures conducted and
claims received between 1 May 2020 and 11 August 2020.
     In support of its motion, the United States attaches four affidavits.
In each, an agency official certifies that, in light of the COVID-19
pandemic, the agency's compliance with the statutory deadlines is
likely to endanger the life or physical safety of the government
employees and contractors responsible for carrying out administrative
forfeiture programs, which justifies, each official says, the requested
extension of those deadlines. Doc. 3 at Exh. 1-4. The United States
expects this will be the last extension requested, as the agencies are
working on a solution to these ongoing issues. Doc. 3 at 3.
       Case 4:20-mc-00004-DPM Document 4 Filed 08/18/20 Page 2 of 2



     The United States' motion, Doc. 3, is granted.         The working
conditions described in the United States' first motion remain largely
unchanged and continue to be inconsistent with the distancing
guidelines from the CDC and other public health officials. Doc. 1 & 3.
Further, the United States has shown that requiring timely notice of
seizures and referral of claims during the current pandemic conditions
may endanger the life or health of the government asset forfeiture
attorneys and staff responsible for reviewing cases, issuing notices, and
processing submitted claims and petitions. Good cause therefore exists
for granting the blanket extensions requested. 18 U.S.C. § 983(a)(l)(C)-
(D)(i) & (a)(3)(A).
     The Court extends by another sixty days the previously extended
deadlines for (1) providing notice in administrative proceedings
conducted by the ATF, DEA, FBI, and USSS, and (2) responding to
claims submitted in any administrative forfeiture             proceeding
conducted by any agency in this District. 18 U.S.C. § 983(a)(l)(A)(i),
(a)(l)(A)(iv) & (a)(3)(A). The Court also extends by sixty days the
noticing and claim-response deadlines for seizures conducted and
claims received between 1 May 2020 and 11 August 2020. Ibid.
     So Ordered.


                                             I
                            D .P. Marshall Jr.
                            Chief United States District Judge
                            Eastern District of Arkansas
